Citation Nr: 0409175	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  02-16 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for residuals of head and 
other injuries sustained in an in-service physical assault, 
to include a skull fracture, concussion, recurrent headaches, 
slurred speech, vertigo, and blurred vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1974 to 
November 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied service connection for 
residuals of a beating (claimed as headache, concussion, 
skull fracture, slurred speech, vertigo, and blurred vision).


FINDINGS OF FACT

The veteran was involved in a fistfight in October 1975 while 
on active duty; there is no service medical evidence of any 
complaints or treatment for residuals of any injuries he may 
have sustained during service; his separation examination was 
normal; the post-service medical evidence shows no diagnosis 
of a concussion or  skull fracture, slurred speech, vertigo, 
or blurred vision; the veteran has been treated for recurrent 
headaches but many years post-service and such has been 
diagnosed as tension headaches with no competent opinion of a 
causal relationship to in-service trauma.  


CONCLUSION OF LAW

Service connection for claimed residuals of head and other 
injuries sustained in an in-service physical assault, to 
include a skull fracture, concussion, recurrent headaches, 
slurred speech, vertigo, and blurred vision, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West  2002); 38 C.F.R. §§ 3.159, 3.303 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law prior to the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the October 2001 rating decision, the 
September 2002 Statement of the Case, the April 2003 and 
August 2003 Supplemental Statements of the Case, and letters 
sent to the veteran by the RO, adequately informed him of the 
information and evidence needed to substantiate his claim for 
service connection for residuals of a beating (claimed as 
headache, concussion, skull fracture, slurred speech, 
vertigo, and blurred vision), and complied with VA's 
notification requirements.  The Statements of the Case set 
forth the laws and regulations applicable to the veteran's 
claim.  Further, letters from the RO to the veteran dated 
June 2001, July 2003, and February 2004 informed him of the 
types of evidence that would substantiate his claim; that he 
could obtain and submit private evidence in support of his 
claim; and that he could have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In a recent decision, Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the Court of Appeals for Veterans' Claims (Court) 
held that a VCAA notice must be provided to a claimant before 
the " initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  The Court 
also held that the duty to notify provisions required VA to 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

VCAA notice in this case was provided in June 2001, four 
months prior to the October 2001 RO rating decision (the 
initial unfavorable decision).  Thus, the RO was in 
compliance with this requirement of the Pelegrini case.   

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In its VCAA notice letter, 
Statement of the Case, and Supplemental Statements of the 
Case, the RO informed the veteran of the evidence already of 
record and requested that he inform VA of any additional 
information or evidence that he wanted VA to obtain.  The 
veteran also attended a hearing in which he was asked for any 
additional sources of information.  Finally, in a letter 
informing him that his appeal had been certified to the 
Board, the RO informed him that he could submit additional 
evidence concerning his appeal within 90 days of the date of 
the letter, or the date that the Board promulgated a decision 
in his case, whichever came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, because each of 
the four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by June 2001, July 2003, and February 2004 letters 
and asked him to identify all medical providers who treated 
him for his claimed symptoms.  The RO has obtained all 
identified evidence.  Finally, in July 2003 the veteran 
indicated in his Statement in Support of Claim (VA Form 21-
4138) that he has submitted all the medical evidence of which 
he was aware, and that he had no further evidence to submit. 

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In reviewing the record, the Board finds no competent or 
other supportive evidence of a concussion or a skull 
fracture, nor is there any medical evidence of slurred 
speech, vertigo, or blurred vision.  The veteran has been 
treated for recurrent headaches but many years post-service 
and such has been diagnosed as tension headaches with no 
competent opinion of a causal relationship to in-service 
trauma.  
As the service medical records show no complaints, 
treatments, symptoms, or diagnoses of the claimed residuals, 
it has been approximately 30 years since the in-service 
trauma, and the post-service medical records show only 
periodic tension headaches not causally related to service, 
the Board must conclude that a medical examination and 
opinion where the examiner would be asked whether there is a 
causal link between a current diagnosis and service medical 
records that contain no suggestion of the disability, would 
require the examiner to render an opinion that would be 
purely speculative.  As such, a medical examination is not 
necessary in deciding the claim for service connection for 
residuals of head and other injuries sustained in an in-
service physical assault, to include a skull fracture, 
concussion, recurrent headaches, slurred speech, vertigo, and 
blurred vision.  38 U.S.C. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).   

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003). 

Background

The veteran had active service from December 1974 to November 
1976.  According to the veteran, while on active duty, he was 
out in the field in October 1975, in a small town in Germany 
having a few beers with some other members of his unit.  
Three GIs asked for a ride back to camp.  They agreed and the 
veteran sat in the back with the GIs.  The GIs were 
intoxicated and began throwing communications equipment out 
onto the street.  The veteran asked them repeatedly to stop.  
When they got back to camp, he got into a fight with them.  
It was three against one and he was hit on the head 
repeatedly with beer bottles.  When he fell to the ground, 
the GIs began kicking him.  He lost consciousness for an hour 
or two, and woke up in the medivac in the field.  He states 
that his head was dented and the medivac unit stitched him up 
and wrapped his head in gauze.  His commander had him sent 
back to headquarters in Hamburg, Germany.  Rather than being 
given light duty so that he could recuperate, he was given 
extra duty as part of an Article 15 he received for being 
involved in a fistfight.  

The service personnel records show that the veteran received 
an Article 15 in October 1975 as a result of being involved 
in a fistfight.  However, the service medical records are 
absent for any reference to evaluation or treatment for 
injuries or residuals of trauma sustained in a physical 
assault or beating, to include a skull fracture, concussion, 
headaches, slurred speech, vertigo, or blurred vision.  In 
fact, the veteran stated at his Decision Review Officer (DRO) 
hearing that he did not make any complaints regarding his 
injuries because he "didn't want to cry out there.  In the 
Army, you just follow orders."  He also stated that the 
reason he did not voice any complaints at his separation 
examination was that his brother died in an automobile 
accident that same day, and he was focused on that.             

The medical evidence of record includes a February 2003 
statement from a  massage therapist, R.C., of Richard's 
Therapeutics.  The therapist noted that he has been treating 
the veteran on and off for approximately 15 years for 
headaches and upper shoulder pain.

The only other medical evidence consists of records from 
Lovelace Hospital and Medical Center.  A March 1982 report 
states that the veteran complained of neck pain of 
approximately one years duration.  The report also showed a 
history of headaches with numerous evaluations without 
resolution.  He was diagnosed with chronic tension headaches.  
A February 1997 report states that the veteran complained of 
headaches which "he considers migraines."  He described 
pain  located across the top of his shoulders, up the back of 
his neck, and encircled his scalp.  The veteran stated that 
the headaches had been on and off since the previous week.  
The veteran saw his dentist, who prescribed Lortab.  The 
report then notes "He says he has never had headaches like 
this until last week when he was seen for symptoms."  Upon 
examination, the veteran had tenderness and spasm of his 
upper trapezius muscles and tenderness of the cervical 
muscles of the neck, and the occipital muscles, and also 
those on both temporal sides.  Funduscopic examination of the 
eyes was benign.  The pupils were equal, round, and reactive 
to light.  Extraocular movements were intact.  Neurological 
examination revealed cranial nerves II/XII were fine.  The 
veteran was diagnosed with muscle tension headaches.    

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The service personnel records support the veteran's testimony 
that he was involved in a fistfight while in service.  
However, the service medical records show no complaints, 
symptoms, diagnoses, or treatment for any of the claimed 
residuals.  His separation examination was normal.  
Furthermore, there are no post-service medical records that 
provide any evidence of a concussion, skull fracture, slurred 
speech, vertigo, or blurred vision.  The only post-service 
medical records in the claims file show a diagnosis of 
tension headaches with periodic massage therapy.  None of the 
post-service medical records mention the veteran's in service 
fistfight.  The veteran reported in February 1997 that he 
considered the headaches to have been migraines and had never 
had headaches like them until the prior week.  

The evidence shows that the veteran has been receiving 
therapeutic messages since 1988 for headaches and shoulder 
pain.  Therefore, the massage treatments began approximately 
13 years after the in-service trauma.  

As noted earlier in this decision, the service medical 
records show no complaints, treatments, symptoms, or 
diagnoses of the claimed residuals, it has been approximately 
30 years since the in-service trauma, and the post-service 
medical records show only periodic tension headaches 
beginning many years post-service and not causally related to 
service.  Under these circumstances, the Board finds that a 
medical examination or opinion, where the examiner would be 
asked whether there is a causal link between a current 
diagnosis and service medical records that contain no 
suggestion of the disability, would require the examiner to 
render an opinion that would be speculative at best.  
Accordingly, a medical examination is not necessary in 
deciding the claim for service connection for residuals of 
head and other injuries sustained in an in-service physical 
assault, to include a skull fracture, concussion, recurrent 
headaches, slurred speech, vertigo, and blurred vision.  38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).   

The Board has considered the veteran's testimony that he has 
residuals of an in-service beating over the years since 
service.  However, the Board finds that the service medical 
records, to include records associated with his service 
discharge examination, are more probative on this factual 
matter.  Furthermore, the lack of any post-service medical 
records until 1982 is also probative to the issue of chronic 
disability.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  The Board finds that, with no evidence of 
residuals of a fistfight at the time of the separation 
examination, or of a concussion, a skull fracture, vertigo, 
slurred speech, or blurred vision at any time, and in the 
absence of any competent evidence suggesting that the veteran 
has headaches related to service, service connection for 
residuals of a beating is not warranted.  38 C.F.R. § 3.303.  

As to the veteran's lay contention that his headaches are 
caused by an in-service injury, the Board notes that as a 
layperson, he is not competent to offer opinions on 
causation, and that the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu, supra; 
Moray v. Brown, 5 Vet. App. 211 (1993).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

The claim for service connection for residuals of head and 
other injuries sustained in an in-service physical assault, 
to include a skull fracture, concussion, recurrent headaches, 
slurred speech, vertigo, and blurred vision is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) 
is the final decision for all issues addressed in the "Order" section 
of the decision.  The Board may also choose to remand an issue or 
issues to the local VA office for additional development.   If the 
Board did this in your case, then a "Remand" section follows the 
"Order."  However, you cannot appeal an issue remanded to the local VA 
office because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were allowed, denied, 
or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need 
to do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with 
the Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the local VA 
office.  None of these things is mutually exclusive - you can do all 
five things at the same time if you wish.  However, if you file a 
Notice of Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional conflicts. If 
you file a Notice of Appeal with the Court before you file a motion 
with the BVA, the BVA will not be able to consider your motion without 
the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first 
page of this decision) to file a Notice of Appeal with the United 
States Court of Appeals for Veterans Claims.  If you also want to file 
a motion for reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, 
you will then have another 120 days from the date the BVA decides the 
motion for reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:
Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the 
filing fee if payment would cause financial hardship), and other 
matters covered by the Court's rules directly from the Court. You can 
also get this information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you 
must file your Notice of Appeal with the Court, not with the Board, or 
any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing a 
letter to the BVA stating why you believe that the BVA committed an 
obvious error of fact or law in this decision, or stating that new and 
material military service records have been discovered that apply to 
your appeal. If the BVA has decided more than one issue, be sure to 
tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420
VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



